 In the Matter of CROSSETTLUMBER COMPANY, EDIPLOYERandINTER-NATIONALWOODWORKERSOF AMERICA, C.I.0.,PETITIONERCase No. 15-R-1769.-Decided November 12, 1946Messrs. Paul Sullins, R. P. Meredith,andA. T. McDonough,ofCrossett, Ark., for the Employer.Mr. Walter Harris,of Little Rock, Ark., andMr. W. D. Moore,ofEl Dorado, Ark., for the Petitioner.Mr. Charles Mendenhall,of Little Rock, Ark., for Local 2590.-Mr. C. A. Mowery,of Little Rock, Ark., for Local 497 and Local 1517.Miss Irene R. Shriber,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Crossett,Arkansas, on August 29, 1946, before C. Paul Barker, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.At the hearing, Local 2590moved to dismiss the petition on the ground that there is pending be-fore the Board a charge filed by Local 2590 on April 1, 1946, allegingthat the Employer had committed certain unfair labor practices.This unfair labor practice charge, Local 2590 asserts, should be dis-posed of before the Board proceeds with the petition herein.Thehearing officer referred this motion to the Board for determination.On October 2, 1946, the Regional Director for the Fifteenth Regiondismissed the unfair labor practice charge herein referred to.Thedismissal, although appealed,' has been affirmed by the Board.Ac-cordingly, the motion to dismiss is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERCrossett Lumber Company, Saw Mill Division, is an Arkansas cor-poration with its principal office and saw mill at Crossett, Arkansas,71 N L. R B, No. 101.653 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere it manufactures pine and hardwood lumber products.TheEmployer annually uses raw materials and other supplies valuedat more than $200,000, of which approximately 5 percent is receivedfrom points outside the State of Arkansas.The Employer annuallyproduces finished products valued in excess of $200,000, of which ap-proximately 90 percent is shipped to out-of-State purchasers.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.United Brotherhood of Carpenters and Joiners of America, Local2590 (herein called Local 2590), United Brotherhood of Carpentersand Joiners of America, Local 497 (herein called Local 497), UnitedBrotherhood of Painters, Decorators and Paper Hangers of America,Local 1517 (herein called Local 1517), United Brotherhood of Loco-motive Firemen & Engineers, Local 779 (herein called Local 779), areall labor organizations affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.'III. THE QUESTION CONCERNING REPRESENTATIONOn June 22, 1946, the Petitioner requested the Employer to recog-nize it as the exclusive bargaining representative of the Employer'sproduction and maintenance employees.The Employer refused therequest.On June 27, 1946, the Petitioner filed its petition with theBoard.Local 2590 contends that a collective bargaining agreement enteredinto with the Employer on July 26, 1945, is a bar to this proceeding.The duration clause of this contract provides that it is to continue inexistence for one year and be renewable automatically from year toyear thereafter unless either party notffies the other of an intentionto terminate the agreement at least 30 days before the annual expira-tion date.No notice of such desire to terminate has been served byeither of the contracting; parties.However, as previously indicated,the Petitioner notified the Employer of its interest before the operativedate of the automatic renewal clause and filed its petition with theBoard within 10 clays thereafter.Under these circumstances, thecontract is not a bar.''Locals 497, 1517 and 771) appealed only to piotect then interests as representatives ofvarious employees excluded f0 om the unit found appropriateThee espiessed no desn e toappear on the ballot in the election directed hereinafterAccordin_lc, their navies lviii beo1mtted from the ballotsSeeMatter of General Elect) is X-Ray Corporation,67 N L R B 997 CROSSETT LUMBER COMPANY655We find thata questionaffecting commerce hasarisen concerningthe representationof employees of the Employer, withinthe meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees, including water chemists, butexcluding superintendents, assistant superintendents, foremen, assist-ant foremen, department - heads, timekeepers, safety supervisors,technical employees, chemists, meter men, office and clerical employees,confidential employees, carpenters and apprentices of the town main-tenance, painters and helpers of the town maintenance and the traincrews,' and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Crossett Lumber Company,Crossett, Arkansas, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirectorfor the Fifteenth Region, acting in this matteras agent forthe NationalLaborRelationsBoard, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forcesof the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by InternationalWoodworkers of America, C. I. 0., or byUnited Brotherhood of Carpenters & Joiners of America, Local 2590,A. F. of L., for the purposes of collective bargaining, or by neither.8 The carpenters and apprentices of the town maintenance,the painters and helpers ofthe town maintenance and the train crews are covered by collective bargaining agreementswith Local 497, Local 1517 and Local 779, respectively717734-47-vol 71-43